Citation Nr: 0018385	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Service connection for nicotine dependence acquired in 
service and secondary coronary artery disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
cheek injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for nicotine dependence acquired in service and 
secondary coronary artery disease; and found that new and 
material evidence to reopen a claim for service connection 
for residuals of a left cheek injury had not been submitted.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  There is no competent medical evidence of record which 
shows that the veteran's nicotine dependence was acquired in 
service or that his coronary artery disease is causally 
related to that dependence; the claim is not plausible under 
the law.  

3.  In February 1964, the RO denied the veteran's original 
claim for service connection for residuals of a left cheek 
injury, based upon a finding that the service medical records 
did not indicate that he injured the cheek in service.  The 
veteran did not appeal this determination, and the decision 
became final.  

4.  Additional evidence received since the February 1964 
denial does not indicate that the veteran injured his left 
cheek in service, and is not so significant that it must be 
considered to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for nicotine dependence acquired in 
service and secondary coronary artery disease.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The February 1964 decision of the RO that denied service 
connection for residuals of a left cheek injury is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).  

3.  The additional evidence received subsequent to the 
February 1964 RO decision denying service connection for 
residuals of a left cheek injury is not new and material, and 
the claim may not be reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that upon physical 
examination in April 1942, it was noted that the veteran's 
face was swollen from an injury to the left cheek in 1938.  
Subsequent records do not show any complaints of, or 
treatment for, an injury to the left cheek.  In a statement 
of medical history provided in November 1945, the veteran 
related that he had no illnesses, injuries, operations, or 
hospitalizations in service.  Upon separation examination in 
November 1945, no residuals from a facial injury were 
reported.  Clinical evaluation of the veteran's 
cardiovascular system was normal.  A chest X-ray showed no 
significant abnormalities.  

In May 1963, the veteran was hospitalized by the VA for a 
disability unrelated to those at issue.  An examination 
revealed a deformity of the left zygoma which was the result 
of an old fracture. 

By rating action in January 1964, service connection was 
granted for tonsillectomy and a noncompensable rating was 
assigned.  This rating has remained in effect since that 
time.  Service connection has not been established for any 
other disability.

In February 1964, the RO denied the veteran's original claim 
for service connection for residuals of a left cheek injury.  
The RO concluded that service connection could not be granted 
because the service medical records did not indicate that the 
veteran sustained an injury to his left cheek in service, and 
there was no evidence that any current residuals (if present) 
were related to an injury in service.  The veteran did not 
appeal this determination; hence, the rating decision became 
final.  38 U.S.C.A. § 7105.  

In August 1997, the veteran requested that his claim for 
service connection for residuals of a left cheek injury be 
reopened.  He asserted that his left cheekbone was 
permanently disfigured.  He recalled that while he was 
stationed in North Africa, a German soldier hit him in the 
face on the left cheekbone with the butt of a rifle during 
hand-to-hand combat.  He was treated by a medic in the field.  
He also filed a claim for service connection for coronary 
artery disease secondary to smoking.  He stated that he had 
never smoked prior to service.  However, the pressure was so 
great during combat, that he began to smoke cigarettes which 
were freely available and inexpensive.  He smoked three packs 
a day until 1972 when he had a heart attack.  His doctor 
attributed the heart attack to the smoking.  He still had the 
urge to smoke.  

Private medical records from Montgomery General Hospital, 
dated from June 1972, to February 1975, indicate that the 
veteran was treated at that facility.  In June 1972, he was 
hospitalized and underwent surgery to remove a portion of his 
left clavicle.  He provided a history of trauma during 
service and a fracture of the left maxilla.  From June 1974 
to February 1975, he was treated for an acute, anterior 
myocardial infarction.  Again, the veteran gave a history of 
an injury to the left maxillary area in service.  

In an August 1997 statement, a relative of the veteran's 
reported that the veteran had never smoked before he was in 
service.  When he was discharged and returned home, he smoked 
three packs a day.  He had a heart attack in 1972.  He quit 
smoking after that incident because the doctor told him the 
cigarettes were the primary cause for the heart attack.  

In a September 1997 letter to the veteran, the RO requested 
information pertaining to the veteran's tobacco use.  He was 
also advised that he should submit medical evidence of a 
current disability and medical evidence of a relationship 
between that disability and his tobacco use during service.  

In a September 1997 reply, the veteran reported that he had 
not smoked prior to service; he began smoking in December 
1943.  He no longer smoked, but had smoked three to four 
packs per day until 1972 when he had a heart attack.  His 
doctor had informed him that if he did not quit smoking, he 
would die.  He was treated at Montgomery Hospital.  He stated 
that he continued to crave cigarettes and it was unbearable.  
He also stated that the physician who treated him for his 
heart condition had since retired, and that he did not know 
where the physician's medical records were located.

In 1998, the veteran submitted two pictures of himself.  One 
was when he was a private; the second was when he was a 
corporal and was seated at a dinner table.  The back of the 
second photo is marked "Rome 1944."  The picture 
purportedly taken when he was a private does not show 
anything unusual about the veteran's cheek, though the 
picture quality is poor.  Also, this picture was taken head 
on as opposed to the veteran's face being at an angle.  The 
picture purportedly taken after the accident was taken with 
the veteran's face at an angle and appears to show a 
protuberance of one of his cheekbones, although the quality 
of this picture is also not clear.

In November 1998, medical records were received from 
Montgomery General Hospital.  These records indicate that the 
veteran sustained a myocardial infarction in 1974.  During 
hospitalization, the veteran gave a history of an injury to 
the maxillary area on the left while in service.  The 
examination showed some deformity of the left side of the 
face just at the left zygomatic arch.  The records make no 
mention of smoking or a relationship between smoking and the 
heart disease for which treatment was rendered. 

In April 1999, the veteran responded that he did not wish to 
be scheduled for a personal hearing before a member of the 
Board.  

II.  Analysis

A.  Service Connection

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110 (West 1991).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  See also 
Rose v. West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be addressed, in any case, is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claim must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that 
in order to establish a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet. App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table), and Epps, supra.  Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Where a veteran served 90 days or more during a period of war 
and coronary artery disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West l991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may not be granted for a disability 
claimed on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West 1991 & 
Supp. 1999).  This statute, however, applies only to claims 
filed after June 9, 1998.  Since the veteran's claim for 
benefits due to disability claimed as arising from his use of 
tobacco in service was filed before June 1998, the Board must 
consider the law as it existed at that time.  

The relevant regulation, 38 C.F.R. § 3.310(a) provides, in 
pertinent part, that "[d]isability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected."  The disabling condition 
stemming from the service-connected disease or injury is 
referred to in the regulation as a "secondary condition."  
Where a claimant can establish that a disease or injury 
resulting in disability or death was a direct result of 
tobacco use during service, e.g., that damage done to a 
veteran's lungs by in-service smoking gave rise to lung 
cancer, service connection may be established for the lung 
cancer, without reference to section 3.310(a).  On the other 
hand, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, but the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then becomes whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence, and any resulting disability or death may be 
service connected on that basis pursuant to section 3.310(a).  
See VAOPGCPREC 19-97 (May 13, 1997).  

Use of tobacco in service may be established by lay evidence.  
However, medical evidence is required to show that nicotine 
dependence was acquired in service.  Current disability and a 
nexus between either tobacco use in service or nicotine 
dependence acquired in service and the current disability 
must be established by medical evidence.  See Elkins, Caluza, 
supra.  

The veteran has not alleged, and the evidence does not show, 
that his coronary artery disease was incurred in or 
aggravated by service, or that it was first manifest within 
one year of his discharge from service.  Essentially, he 
argues that he became addicted to nicotine in service and 
subsequently developed coronary artery disease as a result of 
that addiction.  The medical evidence of record indicates 
that the veteran suffered a myocardial infarction in June 
1974.  However, these records do not show that his coronary 
artery disease was causally related to his military service, 
including his tobacco use in service.  Finally, there is no 
medical opinion of record indicating that the veteran 
acquired dependence on nicotine in service.  Therefore, the 
Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim of 
service connection for nicotine dependence in service and 
secondary coronary artery disease, as imposed by 38 U.S.C.A. 
§ 5107(a).  Accordingly, the claim must be denied.  

We have carefully considered the contentions of the veteran 
and, to the extent that he is offering his own medical 
opinion, we note that the record does not indicate that he 
has any professional medical expertise.  See King, supra.  
Therefore, his assertions of medical causation, sincere 
though they may be, are not probative, because lay persons 
are not competent to offer medical opinions or diagnoses.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus:); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu, 
Voerth, Grottveit, supra.  A medical statement from a 
physician which indicates that the veteran acquired a 
dependence on nicotine in service and that he developed 
coronary artery disease as a result of the nicotine would 
constitute new and material evidence sufficient to reopen his 
claim.  

The Board also notes that the Court has held that when a 
claimant fails to submit a well-grounded claim under 38 
U.S.C.A. § 5107(a) (West 1991), VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to advise the claimant of the 
evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  In this case, the veteran reported that his 
private doctor informed him that his heart attack resulted 
from his smoking.  Even if such a statement were to be 
obtained to this effect, it would not make a material 
difference in the veteran's case as the veteran has not 
alleged that this physician was of the opinion that the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service.  This fact would 
have to be established before a determination could be made 
on whether heart disease was the result of tobacco use.  
Moreover, the veteran was specifically informed by letter 
dated in September 1997 that he needed to provide medical 
evidence of a smoking addiction and medical evidence of a 
relationship between the current disability and tobacco use 
during active duty.  He has not submitted such evidence.  
Finally, the veteran indicated that the physician who 
informed him that his heart condition was due to tobacco use 
had retired, and that he was unaware of the location of this 
physician's records.  The veteran has not alleged the 
existence of medical evidence that would establish a smoking 
addiction in service which led to continued tobacco use after 
service, he has been informed of the evidence needed to well 
ground his claim, and the physician to which he referred is 
retired and was not alleged to have opined on the specific 
matter initially needed to establish a well grounded claim.  
Therefore, there has been no violation of Robinette.

B.  New and Material Evidence

A decision by the RO shall be final and binding on all field 
offices of the VA as to conclusions based on the evidence on 
file at the time VA issues written notification of the 
decision.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except where there is 
clear and unmistakable error in the decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step analysis that must 
be applied when a claimant seeks to reopen a final decision 
based on new and material evidence.  First, it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it must be determined 
immediately upon reopening whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the merits of the claim 
must be evaluated after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 Vet App 
203 (1999) (en banc); Elkins v. West, 12 Vet. App. 209 
(1999).

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above 
and will not be used in this decision.  

The Board further notes that in the November 1997 rating 
decision, the RO utilized the "reasonable possibility" 
standard stated above; however, in the January 1999 Statement 
of the Case (SOC), the RO referenced the correct standard as 
set forth in Hodge, supra.  Therefore, the Board finds that 
there has been no prejudice to the veteran.  A remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran, and the Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203, 207 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Applying these guidelines, the Board has reviewed the 
additional evidence that has been associated with the claims 
folder since the February 1964 denial.  As suggested by the 
factual background set out above, evidence available to the 
RO in February 1964 did not indicate that the veteran 
sustained an injury to his left cheek in service.  In fact, 
upon examination in April 1942, it was noted that his face 
was swollen from a left cheek injury which occurred in 1938, 
prior to his entrance in the service.  

The Board finds that new and material evidence has not been 
presented, and the claim for service connection for residuals 
of a left cheek injury may not be reopened.  With all due 
respect for the veteran's effort to reopen the claim, the 
additional evidence in the veteran's file, including the 
pictures he submitted, still do not establish that he injured 
his left cheek in service.  Furthermore, the veteran's 
statements and recorded medical history based on his 
statements are merely duplicative of the assertions set forth 
in conjunction with his original claim.  Accordingly, we find 
that the additional evidence submitted by the veteran since 
the RO's February 1964 denial is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In essence, it is cumulative or duplicative of 
the evidence of record at the time of the original denial.  
38 C.F.R. § 3.156(a).  See Hodge, supra.  Hence, the Board, 
while sympathetic to the veteran's claim and his disability 
situation, must conclude that he has failed to meet his 
burden of presenting new and material evidence, and the claim 
for service connection for residuals of a left cheek injury 
may not be reopened.  


ORDER

Service connection for nicotine dependence acquired in 
service and secondary coronary artery disease is denied.  

As new and material evidence has not been presented to reopen 
a claim for service connection for residuals of a left cheek 
injury, the claim is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

